Title: To James Madison from James Simpson, 25 January 1802
From: Simpson, James
To: Madison, James


					
						No. 36.
						Sir
						Tangier 25th. January 1802.
					
					Mr. Gavino having advised that he could about this time negotiate some of my Bills, I have 

this day taken the liberty of drawing two on you, payable to his order thirty days after presentation 

for Twelve hundred and Eight hundred dollars, makeing together Two thousand; which I beg you will 

have the goodness to direct being paid, and that sum charged to me, as a farther imposal on 

Account of Sallary: having reference to those drafts also, in arrangement sollicited in concluding 

paragraph of No. 35.  I have the Honour to be with great Respect Sir Your Most Obedient and Most 

Humble Servant
					
						James Simpson
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
